DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/21 has been entered.
Claims 1-5 and 12-13 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dannoura (JP H01-095858A, cited in IDS filed 7/21/20) in view of Mueller (US 5,048,592, previously cited) and Cappelli et al (US 4,958,862).
Regarding claim 1, Dannoura teaches a punch pin assembly (fig 1), comprising:
a punch rod (fig 1, plunger rod 3), the punch rod internally having a first heat-conducting medium conveying channel (fig 1, portion of water pipe 5 within plunger rod 3) and a second heat-conducting medium conveying channel (fig 1, see portion of plunger rod 3 outside of water pipe 5 where cooling water is discharged through); the first heat-conducting medium conveying channel and the second heat-conducting medium conveying channel communicating with outside of the punch rod respectively through 10a first medium port (supply port 4) and a second medium port (drain port 8) which are formed in the punch rod (fig 1, ports are formed in plunger rod 3);
a punch pin connection rod (fig 1, reference 10), the punch pin connection rod internally having an acting heat-conducting medium conveying channel (fig 1, see bore of connection rod 10); two ends of the acting heat-conducting medium conveying channel extending out of the punch pin connection rod (fig 1, bore of connection rod 10 has a first end and second end) and communicating with the first heat-conducting medium conveying channel and the 15second heat-conducting medium conveying channel 
a punch pin (fig 1, plunger tip 9), the punch pin connected to the punch rod through the punch pin connection rod (fig 1, plunger tip 9 connected to rod 3 by connection rod 10), wherein
at least one portion of the acting heat-conducting medium conveying channel 20is disposed in a way of achieving heat transfer with the punch pin (fig 1, note the water pipe 5 extends through the bore into the plunger tip for cooling the tip);
the first medium port communicates with a low- temperature heat-conducting medium source (fig 1, water supply port 4 for cooling the plunger tip, lines 18-25) to receive a heat-conducting medium for cooling the punch pin; and
the first medium port and the second medium port are arranged at a first end of the punch rod in an adjacent manner (Dannoura, fig 1, ports 4 and 8); the first end of the punch rod is opposite to a second end of the 30punch rod (Dannoura, fig 1, two ends of the punch rod are opposite); and the punch pin connection rod is connected to the second end of the punch rod (Dannoura, fig 1, connection rod 10 connected to end opposite the ports).

Dannoura further teaches a plurality of face seals formed between the punch rod and the punch pin connection rod as well as between the punch pin connection rod and the punch pin, as shown in figure 1, as the surfaces of the connection rod that are contacting the punch rod and the plunger tip.  This is shown below in the marked up figure 1 by the solid arrows, showing the connection rod received and abutting with a corresponding shoulder of the plunger tip and plunger rod, thus forming face seals.


    PNG
    media_image1.png
    425
    755
    media_image1.png
    Greyscale

Figure 1 of Dannoura also appears to show a plurality of sealing rings mounted between the punch rod and connection rod, as well as between the connection rod and the punch pin, as shown by the structure indicated by the dotted arrows in the marked up figure 1 above.
However, in the case where it is unclear as to whether said dotted areas point to sealing rings, note that the use of annular seals is known in the art.  Mueller teaches a die casting plunger (abstract) with a supporting body (8, corresponding to the claimed connection rod), which includes annular seals 50, 52, shown in figure 1.
	It would have been obvious to one of ordinary skill in the art to include a plurality of annular seals, between the connection rod and the plunger tip and the connection rod and the punch rod, so as to prevent leakage of cooling water.
	The combination of Dannoura as modified by Mueller, teaches wherein a distance from a face seal of the plurality of face seals between the punch rod and the punch pin connection rod to the first end of the punch rod is shorter than a distance from a sealing ring of the plurality of sealing rings between the punch rod and the punch pin connection rod to the first end of the punch rod (Dannoura, 
	a distance from a sealing ring of the plurality of sealing rings between the punch pin connection rod and the 30punch pin to the first end of the punch rod is shorter than a distance from a face seal of the plurality of face seals between the punch pin connection rod and the punch pin to the first end of the punch rod (Dannoura, fig 1, note the sealing ring (see marked up drawing above, would be located at where the dotted arrows point to) between the connection rod and the plunger tip is closer to the first end (end with the ports) than the face seal of the plunger tip and connection rod (see marked up drawing above, note solid areas pointing to contacting surfaces).
	The combination of Dannoura as modified by Mueller fails to teach that each of the plurality of face seals includes a beveled surface.
	Cappelli et al teaches a hermetic metal pipe joint (abstract) comprising a male element with external tapered threads and a female element with complementary internal threads (abstract).  An end part of the male element beyond each thread has a conical seal surface and the female element has a conical seal surface with the same taper as that of the conical surface of the male element (abstract).  The seal surfaces 4 and 9 and seat surfaces 5 and 10 (figs 2 and 3) should have a taper of 6.25% - 9.25% in the case of the former and form an angle of 5-10° to a plane perpendicular to the joint axis where the latter is concerned (col 6 lines 14-30). 
	It would have been obvious to one of ordinary skill in the art to modify the end parts of the connection rod and the complementary shoulders of the plunger rod and plunger tip, to have a beveled surface, as Cappelli et al teaches that the specific combination of surfaces provide a hermetic metal seal (col 2 lines 30-40) that avoids various difficulties in prior art pipe joints, such as overtorque causing 

Regarding claim 2, the combination teaches wherein the punch rod is a 30revolving body (Dannoura, fig 1, plunger rod 3 shown to be the same structure as applicant’s punch rod, considered as a revolving body as the plunger rod includes threads (see connection between connection rod and plunger rod, also see Mueller disclose threaded connections, fig 1), thus being capable of rotating relative to the connection rod);
the first heat-conducting medium conveying channel is of a cylindrical shape having an axis coinciding with a revolving center of the punch rod (Dannoura, fig 1, water pipe 5); and
12the second heat-conducting medium conveying channel is of a barrel shape having an axis coinciding with the revolving center of the punch rod and having a circular-ring cross section (Dannoura, fig 1, see bore of plunger rod 3, has an axis coincides with the center, lines 78-79, water drained from drain port 8 through the outer circumference of the water pipe 5).

Regarding claim 3, the combination teaches wherein the punch pin connection rod is a revolving body (Dannoura, fig 1, connection 10 shown to be the same structure as applicant’s connection rod, considered as a revolving body as the connection rod includes threads (see connection between connection rod and plunger rod/tip, also see Mueller disclosing threaded connections, fig 1), thus being capable of rotating relative to the plunger rod/tip); the acting heat-conducting medium conveying channel comprises a third heat-conducting medium conveying channel (Dannoura, fig 1, portion of water pipe 5 extending through the connection rod is the third conveying channel) and a fourth heat-conducting medium conveying channel (Dannoura, fig 1, portion of outer circumference of water pipe 5 extending through the connection rod is the fourth conveying channel);

the fourth heat-conducting medium conveying channel is of a barrel shape having an axis coinciding with the revolving center of the punch pin connection rod and having a circular-ring cross section (Dannoura, fig 1, see bore of plunger rod 3, has an axis coincides with the center, lines 78-79, water drained from drain port 8 through the outer circumference of the water pipe 5); and
an end, away from the first heat-conducting medium conveying channel, of the 15third heat-conducting medium conveying channel communicates with an end, away from the first heat-conducting medium conveying channel, of the fourth heat- conducting medium conveying channel (fig 1, the ends communicate as the cooling water flows through the water pipe 5 and returns through the outer circumference towards the discharge port 8).

Regarding claim 4, the combination teaches wherein a containing slot is 20formed in an end, adjacent to the punch pin connection rod, of the punch pin to hold an end, adjacent to the punch pin, of the punch pin connection rod (Dannoura, fig 1, see end of connection rod 10 received within a corresponding slot of inner plunger tip 2).

Regarding claim 5, the combination teaches wherein at least one of:
the punch rod is connected to the punch pin connection rod through a thread (Dannoura, fig 1, see connection rod 10 appear to be threaded, also note that threads are known in the art, Mueller, threads 64,68); or
25the punch pin connection rod is connected to the punch pin through a thread (Dannoura, fig 1, see connection rod 10 appear to be threaded, also note that threads are known in the art, Mueller, threads 4,6).

	Regarding claim 12, the combination teaches the first medium port is disposed close to the first end of the punch rod (Dannoura, fig 1, supply port 4), and wherein 5the second heat-conducting medium conveying channel extends towards a direction close to the first end of the punch rod and goes beyond the second medium port to form a second buffer part (Dannoura, fig 1, see discharge port 8 near the first end, note that the outer circumference of water pipe, which forms the second conveying channel, extends slightly beyond the discharge port 8).

	Regarding claim 13, refer to the rejection of claim 1 above for the teachings of the combination of Dannoura as modified by Mueller and Cappelli et al, as to the structure of the punch pin assembly.  Claim 13 differs from claim 1 in that claim 13 further requires the die casting machine, which includes the punch pin assembly discussed above, and a pressure chamber.  However, these features are taught in Dannoura.
Dannoura teaches a die casting machine (fig 2), comprising a punch pin assembly (fig 1-2, rod 3, plunger tip 9, specifics shown in figure 1) and a pressure chamber (fig 2, see apparatus, including the die and the shot sleeve 11), the pressure chamber having a die casting cavity (cavity 13) and a punch pin hole for allowing the punch pin to pass through (fig 2, see hole in shot sleeve 11 where the punch pin assembly is positioned and extends through), and the die casting cavity communicates with outside of the pressure chamber through the punch pin hole (fig 2, cavity 13 communicates through shot sleeve 11).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that neither Dannoura nor Mueller disclose or suggest the newly added feature recited in amended claim 1, wherein “each of the plurality of face seals includes a beveled surface,” as Dannoura’s corner portion between the connection rod 10 and the plunger tip 2 and the corner portion between the connection rod 10 and the punch rod 3 are both right-angled corner portions.
The rejections now additionally cite Cappelli et al, who teaches a pipe joint between the end parts of an externally threaded male element and a female element with complementary internal threads (abstract, figs 1-3), similar to the joint between the threaded connection rod of Dannoura and the receiving shoulders of the plunger head and plunger rod.  Cappelli et al shows the surfaces being tapered so as to provide the hermetic sealing (figs 2-3, col 2 lines 30-40, col 6 lines 14-30), while also preventing overtorque which leads to plastic deformation and prevents reuse, and also avoids the requirement of extremely precise machining of the sealing surfaces, which have economic and quality-control problems (col 1 line 40 - col 2 line 40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749.  The examiner can normally be reached on 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735